Citation Nr: 1712329	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  13-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

The Appellant and his mother


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to May 1974 in the United States Marine Corps.  The Veteran died in October 1997.  The Appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was subsequently transferred to the Houston, Texas, RO.

In September 2014, the Appellant presented sworn testimony during a video-conference hearing, which was chaired by a now-retired Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  At the hearing, the Appellant submitted additional evidence directly to the Board; he also submitted a written waiver of local consideration of the evidence at that time.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).

In May 2015, the Board remanded for additional development.  During the pendency of the remand, the VLJ who conducted the hearing retired.  The Appellant was offered an opportunity for a hearing before another VLJ.  However, it is unclear whether the Appellant received this letter; an issue that will be addressed below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Appellant seeks entitlement to service connection for the cause of the Veteran's death.
In May 2015, the Board remanded this matter in part to address new and material evidence submitted by the Appellant during the hearing.  The new and material evidence was deemed sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  Upon acknowledging the sufficiency of the new and material evidence, the Board remanded because it was unclear whether an April 2012 Veterans Claim Assistance Act (VCAA) notice contained the proper information for a Dependency and Indemnity Compensation (DIC) benefits claim.  When a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Of note, the April 2012 VCAA notice was not associated with the Appellant's claims file.  Instead, a "VCAA notice response" form was received from the Appellant in April 2012.  The June 2012 rating decision and an April 2013 statement of the case (SOC) listed an April 2012 VCAA notice as evidence of record that was considered or created in deciding the claim.  However, there was no indication what the substance of the letter contained or whether the notice provisions outlined in Hupp were satisfied. 

In accordance with the May 2015 remand directives, a VCAA notice was issued with the proper notice provisions.  However, a VCAA notice dated from August 2015, but filed in September 2015, was returned back to the RO because the United States Postal Service (USPS) was unable to deliver or unable to forward the letter.  The address listed on this notice was also listed on other letters, including the following important documents: a September 2015 FOIA notification that the Appellant's mother may not file a FOIA request; a December 2015 VCAA notice with an apology that the prior VCAA notice was sent to the wrong address; a May 2016 Supplemental Statement of the Case (SSOC) continuing to deny the service connection for cause of death; and a February 2017 letter on whether the Appellant wished for another hearing due to the initial VLJ's retirement.  Additionally, a July 2016 letter from the RO, with the same address, was returned to sender and unable to forward.  Most importantly to note, the December 2015 VCAA notice was sent to the same address as the VCAA notice dated from August 2015, despite the apology cover letter stating the address was incorrect.  

On remand, the RO must attempt to verify the Appellant's current mailing address and ensure that all notices and correspondences previously returned by the USPS since August 2015 are resent and received by the Appellant at the correct address.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must undertake appropriate action to verify the Appellant's current mailing address.  Once that is obtained, resend any VA correspondence dated since August 2015 to the correct address, to include the documents referenced above.

2.  Readjudicate the appeal.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109(b), 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




